 



Exhibit 10.7
EXHIBIT D TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE
TERMS AND CONDITIONS
ADDENDUM FOR EMPLOYEES IN FRANCE
May 2008
     Pursuant to the Non-Qualified Stock Option Grant Notice to which this
addendum is attached (the “Grant Notice”), Allergan, Inc. (the “Company”)
granted to the participant specified on the Grant Notice (“Participant”) an
option under the Allergan, Inc. 2008 Incentive Award Plan (the “Plan”) to
purchase the number of shares of the Company’s common stock, par value $0.01 per
share (“Stock”), indicated in the Grant Notice, subject to a general set of
terms and conditions attached as “Exhibit A” to the Grant Notice (the “Terms”),
the terms and conditions of the Grant Notice and the Plan, and the terms and
conditions set forth in this addendum. The provisions of this addendum form an
integral part of the Terms. The provisions of the Plan, the Grant Notice and the
Terms that do not contradict the provisions of this addendum shall remain
applicable.
     Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan or, if not defined therein, the Terms.

1.   Definitions.       For the purposes of Sections 3.2 and 3.4 of the Terms,
“permanent and total disability” means disability of the second or third
category, as determined in accordance with Article L 341-1 of the French Social
Security Code.       For the purposes of Section 5 of the Terms, Participant’s
discharge for “Cause” means dismissal for personal reasons (“licenciement pour
motif personnel”) within the meaning of the French Labor Code.   2.   Expiration
of the Option. The Option may not be exercised to any extent by anyone after the
earlier of (i) the date determined in accordance with Section 3.4 of the Terms
(without regard to Section 3.4(e) of the Terms), (ii) the expiration of six
months following Participant’s death, or (iii) the expiration of one month
following Participant’s Termination of Employment by the Company or any
Subsidiary by reason of Participant’s discharge for “Cause” (as defined in the
Terms).   3.   Types of Consideration. Payment of the exercise price owing upon
exercise of the Option or any portion thereof shall be by any of the following,
or a combination thereof, at Participant’s election: (a) cash; (b) check; (c) to
the extent permitted under applicable laws and Section 5 below, delivery of a
notice that Participant has placed a market sell order with a broker with
respect to shares of Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the aggregate exercise price;
provided, that payment of such proceeds is then made to the Company upon
settlement of such sale; (d) through the delivery of shares of Stock which have
been owned by Participant for at least six months (or, if such shares were
acquired pursuant to the exercise of an option, four years), duly endorsed for
transfer to the Company with a Fair Market Value on the date of exercise equal
to the aggregate exercise price of the Option or exercised portion thereof;
(e) to the extent permitted by the Administrator, through the delivery of other
lawful consideration; or (f) any combination of the foregoing.

 



--------------------------------------------------------------------------------



 



4.   Transfer Restrictions. The Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution.   5.   Holding Period. The shares of Stock acquired upon exercise
of all or part of the Option may not be sold, pledged, assigned or transferred
in any manner by Participant prior to the fourth anniversary of the Grant Date
specified on the Grant Notice. Notwithstanding the foregoing, the holding period
requirements set forth in this Section 5 shall not apply (i) with respect to
shares of Stock acquired upon exercise of all or part of the Option at least
three months before Participant’s dismissal or retirement, following
Participant’s dismissal or retirement or (ii) with respect to shares of Stock
acquired upon exercise of all or part of the Option at any time, following
Participant’s invalidity or death (Article 91-bis of appendix II to the French
General Tax Code).   6.   Indemnification. By exercising the Option, Participant
agrees that, in the event that Participant does not comply with the holding
period requirements set forth in Section 5, Participant shall be liable for all
consequences to the Company and its Subsidiaries resulting from such breach and
undertakes to indemnify the Company and its Subsidiaries with respect to all
amounts payable by the Company and its Subsidiaries in connection with such
breach. More generally, by exercising the Option, Participant agrees to
indemnify and keep indemnified the Company and its Subsidiaries from and against
any liability for, and obligation to pay, any tax and social charges incurred by
the Company and its Subsidiaries.   7.   Acquired Rights.

  •   The grant of the Option to Participant was wholly at the discretion of the
Administrator and neither Participant’s receipt of the Option nor any other
option or award imposes any obligation on the Administrator or the Company to
grant Participant any additional awards under the Plan in the future.     •  
The value or benefits derived from the Option shall not be taken into account in
computing the amount of Participant’s salary or other compensation for the
purposes of determining any pension, retirement or other benefits.     •   No
account shall be taken of actual or further grants of options or other awards
under the Plan for the purposes of any redundancy payments or for the purposes
of any claim for compensation resulting from loss of employment in any way
whatsoever.     •   Nothing in the Plan or in any document of any type executed
pursuant to the Plan or relating to the Option shall confer upon Participant any
right to continue in the employ or service of the Company, or shall affect the
right of the Company to terminate the employment or service of Participant at
any time for any or no reason or shall impose upon the Company any liability for
any forfeiture, lapse or termination of the Option that may result from any such
termination.

8.   Currency. All calculations under the Plan shall be prepared based on U.S.
dollars. Amounts denominated in any currency other than U.S. dollars shall be
converted into U.S. dollars on the basis of the Exchange Rate in effect on the
relevant date. The “Exchange Rate” shall be the rate at which the relevant
currency is converted into U.S. Dollars, as reported on the relevant date in The
Wall Street Journal (or such other reliable source as may be selected from time
to time by the Administrator in its discretion).

 



--------------------------------------------------------------------------------



 



9.   Other Terms. The provisions of this Terms and Conditions Addendum for
Employees in France shall supersede any provisions to the contrary in the Grant
Notice, the Terms or the Plan.

 